UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                Petitioner-Appellee,
                 v.                              No. 02-7098
CRAIG O. COPLEY,
             Respondent-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                          (CA-90-47-HC)

                      Submitted: April 24, 2003

                       Decided: May 2, 2003

  Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Jane E. Pearce, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. Frank D.
Whitney, United States Attorney, Anne M. Hayes, Assistant United
States Attorney, Michelle T. Fuseyamore, Special Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.
2                      UNITED STATES v. COPLEY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Craig O. Copley appeals the district court’s order declining to
unconditionally release him from the custody of the Attorney General
pursuant to 18 U.S.C. § 4247(h) (1994). Copley was committed under
the provisions of 18 U.S.C. § 4246 (2000), after charges of threaten-
ing the life of the President were dismissed "solely for reasons related
to [Copley’s] medical condition." 18 U.S.C. § 4246(a). Copley was
originally committed when the district court found that Copley was
"presently suffering from a mental disease or defect as a result of
which his release would create a substantial risk of bodily injury to
another person or serious damage to property of another." 18 U.S.C.
§ 4246(d). For Copley to succeed in his attempt to obtain his release
following that finding, the district court must now find by a prepon-
derance of the evidence that Copley has recovered from his mental
disease or defect to such an extent that his release would no longer
create a substantial risk. See 18 U.S.C. § 4246(e). That finding will
not be overturned on appeal unless it is clearly erroneous. United
State v. Cox, 964 F.2d 1431, 1433 (4th Cir. 1992).

   The parties agree that Copley still suffers from a mental illness,
Schizoaffective Disorder. They disagree, however, regarding the dis-
trict court’s determination that Copley would pose a substantial risk
of bodily injury to people or damage to property upon his release. In
reaching the conclusion that Copley would present a substantial risk
if released, the district court relied on Copley’s extensive history of
arrests and convictions for violent offenses including assault, robbery,
and possession of weapons; an incident report in November 2001 for
threatening a staff member at his facility; and his history of non-
compliance with the required anti-psychotic medication during previ-
ous conditional releases.

   With this evidence of record, we are not left with "the definite and
firm conviction that a mistake has been committed," United States v.
                      UNITED STATES v. COPLEY                      3
United States Gypsum Co., 333 U.S. 364, 395 (1948) (clear error
review). Consequently, we affirm the district court’s order. We dis-
pense with oral argument, because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED